Citation Nr: 1534740	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-209 77A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for hepatitic C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from April 1970 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision dated in November 2008 and issued in February 2009 in which the RO, inter alia, granted the Veteran's claim for service connection for PTSD and assigned an initial 70 percent rating, effective July 29, 1997.  In December 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In addition, the Veteran appeals from a November 2009 rating decision in which the RO, inter alia, denied claims for a TDIU and for service connection for hepatitis C.  In December 2009, the Veteran filed a NOD.  A SOC was issued in August 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In August 2012, the Veteran requested a Board videoconference hearing before a Veterans Law Judge. The requested hearing was scheduled for June 2015, however, as the Veteran notified the Board in earlier in June 2015 of his desire to withdraw his appeal as to all claims, he did not appear for the scheduled hearing. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the matters on appeal.


FINDING OF FACT

In June 2015, prior to the promulgation of an appellate decision, the Veteran submitted a statement indicating that he withdrew from appeals his claims for a higher initial rating for PTSD, for a TDIU, and for service connection for hepatitis C.

CONCLUSION OF LAW

 The criteria for withdrawal of the appeal as to the claim for an initial rating in excess of 70 percent for PTSD, for a TDIU, and for service connection for hepatitis C are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

In the present case, in a June 2015 statement. the Veteran withdrew from appeal the claims for a higher initial rating for PTSD, for a TDIU and for service connection for hepatitis C.   Hence, with respect to such claims, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and it must be dismissed.


ORDER
The appeal is dismissed.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


